In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County, entered December 15, 1978, which vacated plaintiffs’ default and granted them leave to serve a complaint. Order affirmed, with $50 costs and disbursements. Plaintiffs’ time to serve a complaint is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. We find appellant’s "record on appeal” insufficient and inadequate. If it were complete, respondents would have had no reason to file their appendix. In the interest of justice, however, rather than dismiss the appeal, we consider the "record on appeal” to be an appendix and have treated the entire appeal as being presented on the appendix method. In our opinion, on all of the proof submitted, Special Term did not abuse its discretion. Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.